Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9,10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bitto et al (WO 2017/097526) hereinafter Bitto et al.
Bitto et al teach a connection device for mechanically connecting an electronics housing and a transducer housing. The connection device includes a connection part (31) having a wall (311) and a tubular cable duct (32) having a lumen (32’) surrounded by a duct wall (32a) for guiding electrical connection lines. The cable duct (32) and the connection part (31) are connected to one another in such a way that cavity (33) is closed in a gas-tight manner. Transducer (1) is formed by using a connection device (3) including a transducer housing (11) having cavity (11’) surrounded by a wall and a sensor element positioned at least partially inside the cavity. The connection (3) is secured to the transducer housing (11). The field device in turn has a transformer electronics system (2) that is electrically connected to the transducer (1). Additionally Bitto et al teach a measuring transducer (1 1) encased within wall (11a) that accommodates sensor element (101).  Measuring transducer (1) is electrically connected to one or more microprocessors.  Additionally Bitto et al teach a connecting device (3) is used to mechanically connect the electronics housing (201) and the measuring transducer housing (11). Connecting device (3) is designed to be an integral part of measuring transducer (1).  Additionally Bitto et al teach soldering or welding is done in the vacuum whenever the vacuum in cavity (33) is created.
	It would have been obvious to provide a device for detecting and registering measurement data the device including a housing (11) in which electronics are provided, at least one sensor (101) which is electrically connected to the electronics wherein housing (11, 11a) includes two housing parts and the two housing parts have at least one metallic connection site and are joined together at the connection site by a gas-tight metal/metal connection. (Cf. at least Fig. 2a).  As further applied to Claim 2 inasmuch as Bitto et al teach welding the gas-tight metal/metal connection the limitation recited in said Claim 2 is held to have been obvious in view of Bitto et al. As further applied to Claim 3 inasmuch as Bitto et al teach a first metal housing part (311) and second metal housing part (11a) which are detachably joined together wherein one of the housing parts encloses a sensor (Cf. Fig. 2a and relevant disclosure) the limitations recited in aid Claim 3 is held to have been obvious in view of Bitto et al. As further applied to Claim 4 inasmuch as Bitto et al teach a device wherein the first housing includes a tube (32) having end face openings and at least one of the covers includes a gas-tight metal/metal connection (Cf. e.g. Fig. 2a and or near (555)) the limitations recited in said Claim 4 are held to have been obvious in view of Bitto et al. As further applied to Claim 5 inasmuch as Bitto et al teach an electrical connection between the first housing and the second housing via a feed-through (Cf. e.g. (32) and Fig. 2a) the limitation recited in said Claim 5 is held to have been obvious in view of Bitto et al.  As applied to Claim 9 inasmuch as Bitto et al teach that the second housing part includes a sleeve and the first housing (311) is axially installed to the second housing (11) and therefore the limitations recited in said Claim 9 are held to have been obvious in view of Bitto et al. As further applied to Claim 10 inasmuch as Bitto et al teach that second housing (11). As further applied to Claim 13 inasmuch as Bitto et al teach first housing part having electronics (Cf. Fig.3) and the second housing pat having a sensor wherein the first and second housing parts are joined to together by a metal/metal connection  (Cf. Fig. 2(a)) the limitations recited in Claim 13 are held to have been obvious in view of Bitto et al. As applied to Claim 14 inasmuch as Bitto et al teach that housing part  (11) is made from a metal and the other housing i.e. the connecting part i. e the other housing part can be made from stainless steel the limitations recited in Claim 14 are held to have been obvious in view of Bitto et al.  (N. B.  Even if Bitto et al teach that the second housing part rather than the first housing part can be made of stainless steel which is opposite of what applicant claims, nevertheless a POSITA would have been able to provide that the housing i.e. the second housing (which encloses the sensor was made of stainless steel and the other housing part was made of metal.) The object of the invention would not have changed. That is the measuring device would have been made which has a gas-tight metal/metal connection would be weatherproof and explosion proof. As further applied to Claim 15 inasmuch as Bitto et al teach that the first and the second housing parts have a circular cross section (Cf. Figs 2a & 2b) the limitations recited in said Claim 15 are held to have been obvious in view of Bitto et al


    Claims 1-5, 10-12, 14 and 15 are further rejected under 35 U.S.C. 103 as being unpatentable over Maier (Pat. No. 4,574,328; hereinafter Maier.
Maier teaches a sensor measuring the level of material where the sensor extends through an opening in the container and is connected to measuring circuitry. The sensor includes an electrically conductive, tubular member aligned with the opening. An elongated electrically conductive member is in electrical contact with the circuitry and projects through the container opening and the tubular member such that a space is established between the elongated conductive member and the tubular member so that they are electrically insulated from one another.The space is sealed to prevent moisture entry. (Cf. abstract).  Additionally Maier teaches sensor(110) that rests in opening (114) of container/wall (112) and it has a metal bar (124) whose lower end is fashioned as a threaded section (132) which is used to mount the threaded head (128) of the active sensor electrode (126).( Cf. Col. 5). The moisture resistant tube (136) is rigidly welded to flange (180). Metal cover (184) is also welded to the moisture resistant tube (136). Flange (180) is also welded to the upper wall of container wall (112).  (Cf. Col. 6)
It would have been obvious to provide a device for detecting and registering measurement data the device including a housings (112, 114) in which electronics are provided, at least one sensor (110) which is electrically connected to the electronics wherein housing (112, 114) includes two housing parts and the two housing parts have at least one metallic connection site and are joined together at the connection site by a gas-tight metal/metal connection. (Cf. at least Fig. 2 and Col. 5-6).  As further applied to Claim 2 inasmuch as Maier teaches welding the gas-tight metal/metal connection the limitation recited in said Claim 2 is held to have been obvious in view of Maier. As further applied to Claim 3 inasmuch as Maier teaches a first and a second housing wherein sensor (110) is arranged in the second housing (160) and the second housing includes two housing parts (180, 186) which are detachably joined together (Cf. e.g. Fig. 2).  The limitations recited in said Claim 3 are held to have obvious in view of Maier. As further  applied to Claim 4 inasmuch as Maier teaches a tube (114) having end face opening (at or near (184)) which is provide in the first housing (180) and at least one cover (184) the limitations recited in said Claim 4 are held to have been obvious in view of Maier. As further applied to Claim 5 inasmuch as Maier teaches a feed-through (at or near (150)) which provides an electrical connection between the first housing and the second housing (Cf. Fig. 2) the limitations recited in said Claim 5 are held to have been obvious in view of Maier. As further applied to Claim 10 Inasmuch as Maier teaches that the housing parts of the second housing are joined together by threads (Cf. e.g. Fig 2) the limitation recited in said Claim 10 is held to have been obvious inn view of Maier. As applied to Claims 11 and 12 inasmuch as it would have been important that the seal of the sensor taught by Maier not be broken or even loosened even though Maier is silent with respect to the limitation recited in Claims 11 and 12 a POSITA would have provided that the threads of the housing parts of the second housing be locked. This locking using a deviated thread shape is commonly used would insure that the sensor be free from environmental contaminants such as moisture and be gas-tight. The limitations recited in said Claims 11 and 12 therefore are held to have been obvious in view of Maier. As applied to Claim 14 even though Maier is silent with respect to the metals or materials used for the housings parts nevertheless a POSITA would have been able to use a stainless steel for the first housing and use either metal, plastic or ceramic for the second housing with the rationale being that in order for the sensor to be properly made to withstand thermal shock, moisture infiltration, be weldable and be rugged and made at relatively low cost these commonly used metal/materials would be available and would have bee known to a POSITA.  Therefore the limitations recited in said Claim 14 are held to have been obvious in view of Maier. As further applied to Claim 15 inasmuch as Maier teach that the first and second housing have a circular cross section (Cf. Fig.2) the limitation recite in said Claim 15 is held to have been obvious in view of Maier.
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL J ARBES whose telephone number is (571)272-4563. The examiner can normally be reached on M, T, R and F from 8 to 6 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, peter vo, can be reached at telephone number 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/CARL J ARBES/           Primary Examiner, Art Unit 3729